Dismissed and Memorandum Opinion filed January 15, 2004








Dismissed and Memorandum Opinion filed January 15,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01364-CV
____________
 
REHAB PARTNERS II, INC. and ACTIVE
PHYSICAL THERAPY, LIMITED PARTNERSHIP, Appellants
 
V.
 
KATHLEEN GREENE, Appellee
 

 
On Appeal from the 165th
District Court
Harris County, Texas
Trial Court Cause No.  02-12762
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed November 22, 2002.
On January 7, 2004, appellants filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 15, 2004.
Panel consists of Justices Frost,
Hudson, and Fowler.